Opinion by
Mollison, J.
The official return of gauge by the surveyor-showed that 641,497 gallons of oil were unladen in tank No. PO 2 at the Consolidated Edison Co., Astoria, L. I., plant of one of plaintiff’s customers. In accordance with stipulation of counsel that only 633,752.86 gallons of gas enrichment fuel oil were unladen from the S. S. Texas Trader and placed in said tank No. PO 2, the claim of the plaintiff that tax or duty should have been assessed only upon the quantity of oil actually imported was sustained.